*700In a proceeding pursuant to Real Property Tax Law article 7 to review real property tax assessments for certain years, the proposed intervenor, Port Washington Union Free School District, appeals from an order of the Supreme Court, Nassau County (McCabe, J.), dated April 29, 2004, which denied its motion for leave to intervene and for permanent injunctive relief, without prejudice to commencing a separate action for permanent injunctive relief.
Ordered that the order is reversed, on the law, with costs, and the matter is remitted to the Supreme Court, Nassau County, for a new determination of the motion.
The appellant, Port Washington Union Free School District (hereinafter the School District), sought to intervene in this tax certiorari proceeding after it was notified that the petitioner was entitled to a credit of over $680,000 against future taxes as a result of a settlement in the proceeding, resulting in a shortfall to the School District’s budget for the 2002/2003 school year. The School District also sought permanent injunction relief. The Supreme Court denied the motion without prejudice to commencing a separate action for permanent injunctive relief. We reverse.
The School District should be permitted to intervene pursuant to CPLR 1012 (a) (2) if the money that was the subject of the settlement did not fall under the “no-charge-back” provision of Nassau County Administrative Code § 6-26.0 (b) (3) (c) (L 1939, chs 272, 701-709, as amended) and, therefore, was the responsibility of the School District rather than the County of Nassau (see e.g. Plantech Hous. v Conlan, 74 AD2d 920 [1980]). This issue should be resolved by the Supreme Court in this proceeding (see Akgul v Prime Time Transp., 293 AD2d 631 [2002]). Accordingly, we remit the matter for a new determination of the School District’s motion. Ritter, J.P., Goldstein, Luciano and Lifson, JJ., concur.